On September 18,1995, the Court found the defendant in violation of the conditions of his suspended sentence and it is the judgment of the Court that defendant’s prior suspended sentence is hereby revoked and that the defendant be and he is hereby sentenced to a term of five (5) years in the Montana State Prison. The defendant shall receive credit for one hundred fifty-one (151) days jail time which he has previously served. Defendant shall be designated a non-dangerous offender for the purposes of parole.
*12DATED this 19th day of March, 1996.
On March 7,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed and requested that his petition be dismissed.
It is hereby ordered that the petition is dismissed
Done in open Court this 7th day of March, 1996.
Chairman, Hon. Ted O. Lyrnpus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal